994 So. 2d 1251 (2008)
COLUMBIA HOSPITAL CORP. OF CENTRAL MIAMI d/b/a Cedars Medical Center, Appellant,
v.
T.S. MARGATE COMPANY, LTD., The C and A's Foundation, Inc. d/b/a A and C's Beauty Supply and Corey A. Eubanks, jointly and severally, Appellees.
No. 4D08-3025.
District Court of Appeal of Florida, Fourth District.
November 26, 2008.
James R. Wiley of Carlton Fields, P.A., Tampa, for appellant.
Wayne Kaplan of Wayne Kaplan, P.A., Boca Raton, for Appellee-T.S. Margate Company, Ltd.
PER CURIAM.
Appellant challenges an order refusing to set aside a default judgment. The appellees have confessed error. We accept that confession of error.
Reversed and Remanded.
KLEIN, STEVENSON, and TAYLOR, JJ., concur.